 



EXHIBIT 10.16(b)
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT, WHICH HAVE BEEN REMOVED AND REPLACED
WITH ONE OR MORE ASTERISKS, HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 



--------------------------------------------------------------------------------



 



Amendment to
Second Amended and Restated Production Agreement
     This Amendment to Second Amended and Restated Production Agreement (this
“Amendment”) dated effective as of April 1, 2005 is by and between Sterling
Chemicals, Inc., a Delaware corporation (“Sterling”), and BP Amoco Chemical
Company, a Delaware corporation, as successor-in-interest to BP Chemicals Inc.,
an Ohio corporation (“BP” and, together with Sterling, the “Parties”).
Capitalized terms used but not defined herein shall have the respective meanings
ascribed to such terms in the Existing Production Agreement referred to below.
Preliminary Statements

1.   The Parties are parties to that certain Second Amended and Restated
Production Agreement dated effective as of August 1, 1996 (the “Original
Production Agreement”).   2.   The Parties have heretofore amended the Original
Production Agreement pursuant to that certain letter agreement dated
September 8, 1998, that certain letter agreement dated December 28, 1998 and
that certain Amendment to Second Amended and Restated Production Agreement dated
effective as of March 1, 2001 (the Original Production Agreement as so amended,
the “Existing Production Agreement”).   3.   The Parties desire to amend the
Existing Production Agreement in certain respects on the terms and subject to
the conditions contained herein.

     Now, Therefore, in consideration of the premises and the mutual covenants
contained herein and in the Existing Production Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:
     1. Profit Sharing Split. The first sentence of Section 6.6(b) of the
Existing Production Agreement is hereby amended to read in its entirety as
follows:
Commencing August 1, 2006 through the termination of this Agreement, the
Company’s share of Profit will be increased during the period from ***% to ***%.
     2. Sharing of Capital Costs. Section 6.6(c) is hereby amended by amending
the last sentence thereof to read in its entirety as follows:
Expenditures for any major project that would achieve beneficial operation after
August 1, 2006, but that would require fund disbursement prior to August 1,
2006, shall be shared in accordance with the Profit sharing ratios to become
effective on August 1, 2006.

-2-



--------------------------------------------------------------------------------



 



     3. Expansion Projects. Notwithstanding anything to the contrary contained
in Section 17.1 of the Existing Production Agreement, Sterling’s share of any
Capital Expenditures associated with any expansion of the rated daily output of
the Unit that is approved by BP and the Company, including the 2005 Expansion
Project, shall be ***%. For purposes of this Amendment, the term “2005 Expansion
Project” means the potential capital project involving the replacement of
process valves and the upgrading of internal piping that is expected to increase
the capacity of the Unit anticipated to be implemented in 2005.
     4. Amendment of Exhibit H. Exhibit H to the Production Agreement is hereby
amended to read in its entirety as set forth on Exhibit H attached hereto and
incorporated herein for all purposes.
     5. No Other Changes. Except as expressly amended in this Amendment, the
terms and conditions of the Existing Production Agreement shall remain in full
force and effect. Upon the effectiveness of this Amendment, each reference in
the Existing Production Agreement to “this Agreement” shall mean and be a
reference to the Existing Production Agreement as amended hereby.
     6. Binding Effect. This Amendment shall inure to the benefit of, and shall
be binding upon, the parties and their respective successors and permitted
assigns.
     7. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original but all of which taken
together shall constitute one and the same agreement. It shall not be necessary
in making proof of this Amendment to produce or account for more than one such
counterpart.
     8. Severability. Should any clause, sentence, paragraph, subsection or
Section of this Amendment be judicially declared to be invalid, unenforceable or
void, such decision will not have the effect of invalidating or voiding the
remainder of this Amendment, and the parties agree that the part or parts of
this Amendment so held to be invalid, unenforceable or void will be deemed to
have been stricken herefrom as if such stricken part or parts had never been
included herein.
     9. Governing Law. This Amendment Shall Be Construed And Enforced In
Accordance With, And The Rights Of The Parties Shall Be Governed By, The
Internal Laws Of The State Of Texas, Without Reference To Principles Of
Conflicts Of Law.
     10. Entire Agreement. This Amendment and the Existing Production Agreement
set forth all of the promises, agreements, conditions, understandings,
warranties and representations between the parties with respect to the matters
cover hereby, and supersede all prior agreements, arrangements and
understandings between the parties, whether written, oral or otherwise. There
are no promises, agreements, conditions, understandings, warranties or
representations, oral or written, express or implied, between the parties
concerning the subject matter hereof or thereof except as set forth herein or
therein.

-3-



--------------------------------------------------------------------------------



 



     Intending To Be Legally Bound, the Parties have executed this Amendment
through their duly authorized representatives effective as of the date specified
above.

                  BP Amoco Chemical Company       Sterling Chemicals, Inc.
 
               
By:
  /s/ Paul Watson       By:   /s/ Paul C. Rostek
 
               
Printed Name:
  Paul Watson       Printed Name:   Paul C. Rostek
 
               
Title:
  Performance Unit Leader       Title:   Senior Vice President
 
               

-4-



--------------------------------------------------------------------------------



 



EXHIBIT H
Sample Profit Calculations After August 1, 2006
     Example calculations of the Company’s share of Profit from August 1, 2006
through the termination of this Agreement.
Example:

    •   08/01/06 – 12/31/06 — Company’s share of Profit more than $***       •  
2007 — Company’s share of Profit less than $***       •   2008 — Company’s share
of Profit greater than $*** (Surplus Payment recovery)       •   2009 — Profit
less than $***       •   2010 — Company’s share of Profit greater than $***
(Surplus Payment recovery)

($ in millions)

                      Profit Share Calculation   08/06-12/06   2007   2008  
2009   2010  
Profit (excluding Major Capital Items)
  ***   ***   ***   ***   ***
Company’s share of Profit at ***%
  ***   ***   ***   ***   ***
BP’s recovery of Surplus Payments(1)
  ***   ***   ***   ***   ***  
Total due to Company
  ***   ***   ***   ***   ***  

                      Payment of Profit Share   08/06-12/06   2007   2008   2009
  2010  
Total of quarterly advances of the Company’s share of Profit
  ***   ***   ***   ***   ***
Payment due Company at end of Contract Year
  ***   ***   ***   ***   ***  
Total cash paid to Company
  ***   ***   ***   ***   ***  

                      Surplus Payment Accumulation   08/06-12/06   2007   2008  
2009   2010  
Balance at end of prior Contract Year
  ***   ***   ***   ***   ***
Surplus Payment in Contract Year
  ***   ***   ***   ***   ***
BP’s recovery of Surplus Payments
  ***   ***   ***   ***   ***  
Balance at end of Contract Year
  ***   ***   ***   ***   ***  

 

(1)   BP’s recovery of Surplus Payments for a given Contract Year equals the
lesser of (x) the accumulated Surplus Payment balance at the end of the prior
Contract Year and (y) the Company’s share of Profit in excess of the total
quarterly advances of the Company’s share of Profit paid during such Contract
Year.   (2)   The total of quarterly advances of the Company’s share of Profit
for a given Contract Year equals $***, provided however that should the Profit
for the prior Contract Year be less than $***, then the total of quarterly
advances of the Company’s share of Profit for such Contract Year is equal to the
Profit for the prior Contract Year.

H-i